
	
		III
		111th CONGRESS
		2d Session
		S. RES. 549
		IN THE SENATE OF THE UNITED STATES
		
			June 10, 2010
			Mr. Durbin (for himself
			 and Mr. Burris) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Congratulating the Chicago Blackhawks on
		  winning the 2010 Stanley Cup.
	
	
		Whereas, on June 9, 2010, the Chicago Blackhawks hockey
			 team won the Stanley Cup;
		Whereas the 2010 Stanley Cup win is the first Stanley Cup
			 win for the Blackhawks since 1961, when John F. Kennedy was president and the
			 Peace Corps was first established;
		Whereas the Blackhawks joined the National Hockey League
			 in 1926 and have a rich history in the League;
		Whereas the Blackhawks were 1 of the original 6 teams in
			 the National Hockey League;
		Whereas, during a very difficult period for the National
			 Hockey League, the Blackhawks remained a strong and competitive team, winning
			 the Stanley Cup in 1934, 1938, and 1961;
		Whereas the Stanley Cup championship appearance in 2010 is
			 the first for the Blackhawks since 1992;
		Whereas the Blackhawks posted a regular season record of
			 52–22–8, and the team dominated opponents during the playoffs, with 12 wins and
			 only 4 losses, including a sweep of the number 1-seeded San Jose Sharks to win
			 the Western Conference championship and advance to the Stanley Cup
			 finals;
		Whereas General Manager Stan Bowman, Head Coach Joel
			 Quenneville, President John F. McDonough, and owner Rocky Wirtz have put
			 together and led a great organization;
		Whereas several Blackhawks players competed in the Olympic
			 games and faithfully returned to the Blackhawks to help secure a championship,
			 including—
			(1)Patrick Kane, who
			 played for the United States;
			(2)Jonathan Toews,
			 Brent Seabrook, and Duncan Keith, who played for Canada; and
			(3)Tomas Kopecky and
			 Marian Hossa, who played for Slovakia;
			Whereas all 34 active players, whose shared goal was to
			 end the 49-year championship drought, collectively contributed to a victorious
			 season, including Kyle Beach, Bryan Bickell, Dave Bolland, Nick Boynton, Troy
			 Brouwer, Adam Burish, Dustin Byfuglien, Brian Campbell, Brian Connelly, Corey
			 Crawford, Jassen Cullimore, Jake Dowell, Ben Eager, Colin Fraser, Jordan
			 Hendry, Niklas Hjalmarsson, Marian Hossa, Cristobal Huet, Kim Johnsson, Patrick
			 Kane, Duncan Keith, Tomas Kopecky, Andrew Ladd, Shawn Lalonde, John Madden,
			 Antti Niemi, Danny Richmond, Brent Seabrook, Patrick Sharp, Jack Skille, Brent
			 Sopel, Jonathan Toews, Hannu Toivonen, and Kris Versteeg;
		Whereas the 2010 Blackhawks players follow in the giant
			 footsteps of the great players in Blackhawk history who have had their numbers
			 retired, including Glenn Hall (#1), Keith Magnuson (#3), Pierre Pilote (#3),
			 Bobby Hull (#9), Denis Savard (#18), Stan Mikita (#21), and Tony Esposito
			 (#35);
		Whereas the city of Chicago welcomes the first
			 championship in the city in 5 years with open arms;
		Whereas a new generation of young fans in Chicago and
			 around the State of Illinois are discovering the joy of championship hockey;
			 and
		Whereas the Nashville Predators, Vancouver Canucks, San
			 Jose Sharks, and the Philadelphia Flyers proved to be worthy and honorable
			 adversaries and also deserve recognition: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 Chicago Blackhawks on winning the 2010 Stanley Cup;
			(2)commends the
			 fans, players, and management of the Philadelphia Flyers for allowing the
			 Chicago Blackhawks and the many supporters of the Chicago Blackhawks to
			 celebrate the first Stanley Cup win for the team in 49 years at the Wachovia
			 Center, the arena of the Philadelphia Flyers; and
			(3)respectfully
			 directs the Enrolling Clerk of the Senate to transmit an enrolled copy of this
			 resolution to—
				(A)the 2010 Chicago
			 Blackhawks hockey organization; and
				(B)the Blackhawks
			 owner Rocky Wirtz.
				
